In the

    United States Court of Appeals
                For the Seventh Circuit
                     ____________________ 
 
Nos. 14‐1470, ‐1471, ‐1658 
SCOTT D.H. REDMAN, individually and on behalf of all 
  others similarly situated, et al., 
                                        Plaintiffs‐Appellees, 

                                 v. 

RADIOSHACK CORPORATION, 
                                                 Defendant‐Appellee. 
                                                                     
APPEAL OF: MICHAEL ROSMAN, et al., 
                                                            Objectors. 
                     ____________________ 

        Appeals from the United States District Court for the 
          Northern District of Illinois, Eastern Division. 
        No. 11 C 6741 — Maria G. Valdez, Magistrate Judge. 
                    _______________________ 
                                   
No. 14‐1320 
SULEJMAN NICAJ, 
                                                  Plaintiff‐Appellant, 

                                 v. 

SHOE CARNIVAL, INCORPORATED, 
                                                 Defendant‐Appellee. 
2                                  Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


                       ____________________ 

           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
              No. 13 C 7793 — Thomas M. Durkin, Judge. 
                       ____________________ 

     ARGUED SEPTEMBER 8, 2014 — DECIDED SEPTEMBER 19, 2014 
                       ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  HAMILTON, 
Circuit Judges. 
     POSNER, Circuit Judge. We have consolidated for decision 
appeals  in  two  class  actions  filed  under  the  Fair  and  Accu‐
rate  Credit  Transactions  Act  (“FACTA”),  15  U.S.C. 
§ 1681c(g). The Act provides, so far as relates to these cases, 
that  “no  person  that  accepts  credit  cards  or  debit  cards  for 
the transaction of business shall print [electronically, as dis‐
tinct  from  by  handwriting  or  by  an  imprint  or  copy  of  the 
card]  more  than  the  last  5  digits  of  the  card  number  or  the 
expiration  date  upon  any  receipt  provided  to  the  cardholder 
at  the  point  of  the  sale  or  transaction.”  §§  1681c(g)(1),  (2) 
(emphasis  added).  The  present  cases  concern  the  expiration 
date.  The  idea  behind  requiring  its  deletion  is  that,  should 
the  cardholder  happen  to  lose  the  receipt  of  a  transaction, 
the less information the receipt contains the less likely is an 
identity  thief  who  happens  to  come  upon  the  receipt  to  be 
able  to  figure  out  the  cardholder’s  full  account  information 
and thus be able to make purchases that the seller will think 
were made by the legitimate cardholder. 
   A typical credit card has 16 digits and an expiration date 
that is the last day of a designated month and year. Even if 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                     3 


the  identity  thief  has  all  16  digits,  without  the  expiration 
date  he  may  be  unable  to  use  the  card.  He  can  of  course 
guess at the expiration date—the date is unlikely to be more 
than a few years in the future and there are only 12 months 
in a year; so if he guesses 60 times he’s very likely to hit the 
jackpot.  But  if  he  guesses  wrong  the  first  few  times  that  he 
places an order, the card issuer may well get suspicious and 
refuse  to  authorize  his  next  order.  See,  e.g.,  D.  Lee,  “Nine 
Reasons Your Credit Card Was Declined,” Fox Business, May 
21,  2013,  www.foxbusiness.com/personal‐finance/2013/05/21
/nine‐reasons‐your‐credit‐card‐was‐declined/  (visited  Sept. 
12, 2014, as were the other websites cited in this opinion). It’s 
common  in  telephone  and  internet transactions for the con‐
sumer to be asked for an expiration date, and most systems 
will not allow the would‐be customer to keep guessing at the 
date,  as  the  guessing  suggests  that  he  may  be  an  identity 
thief. 
    Additional  reasons  for  requiring  deletion  of  the  expira‐
tion  date  include  that  “expiration  dates  combined  with  the 
last four or five digits of an account number can be used to 
bolster  the  credibility  of  a  criminal  who  is  making  pretext 
calls to a card holder in order to learn other personal confi‐
dential  financial  information.  Expiration  dates  are  solicited 
by  criminals  in  many  e‐mail  phishing  scams  …,  are  one  of 
the  personal  confidential  financial  information  items  traf‐
ficked in by criminals …, are described by Visa as a special 
security  feature  …,  [and]  are  one  of  the  items  contained  in 
the magnetic stripe of a credit card, so it is useful to a crimi‐
nal  when  creating  a  phony  duplicate  card.”  Don  Coker, 
“Credit Card Expiration Dates and FACTA,” HGExperts.com, 
www.hgexperts.com/article.asp?id=6665. 
4                                  Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


    If  a violation of the statute is willful, a  consumer whose 
receipt contains as a result of the violation data that should 
have been deleted, but who sustains no harm because no one 
stole  his  identity  as  a  result  of  the  violation,  is  nevertheless 
entitled to “statutory damages,” as distinct from compensa‐
tory  or  punitive  damages,  of  between  $100  and  $1000.  15 
U.S.C.  §  1681n(a)(1)(A).  (Statutory  damages  are  in  effect 
bounties—means  of  inducing  private  persons  to  enforce  a 
regulatory law.) In contrast, a consumer harmed by the vio‐
lation  of  the  statute  can  obtain  actual  damages  by  showing 
that  the  violation  was  the  result  of  negligence,  § 1681o;  he 
need not prove willfulness. 
    To act “willfully” is, for purposes of civil law, to engage 
in  conduct  that  creates  “an  unjustifiably  high  risk  of  harm 
that is either known or so obvious that it should be known,” 
Farmer v. Brennan, 511 U.S. 825, 836 (1994)—reckless conduct, 
in  other  words,  as  held  in  Safeco  Ins.  Co.  of  America  v.  Burr, 
551  U.S.  47,  56–60  (2007),  but  reckless  conduct  in  the  civil 
sense.  Criminal  recklessness  is  generally  held  to  require 
“knowledge  of  a  serious  risk  to  another  person,  coupled 
with failure to avert the risk though it could easily have been 
averted,” Slade v. Board of School Directors, 702 F.3d 1027, 1029 
(7th Cir. 2012); see also Black’s Law Dictionary 1298–99 (Bryan 
A. Garner ed., 8th ed. 2004), “whereas in civil cases at com‐
mon law it is enough that the risk, besides being serious and 
eminently avoidable, is obvious; it need not be known to the 
defendant.” Slade v. Board of School Directors, supra, 702 F.3d 
at 1029. 
    The known or  obvious risk in this case  would  be  failing 
to delete the expiration date on the consumer’s credit‐card or 
debit‐card  purchase  receipt,  whereas  to  be  guilty  merely  of 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                      5 


negligence  it  would  be  enough  that  a  reasonable  person 
would have deleted it. See Wassell v. Adams, 865 F.2d 849, 855 
(7th Cir. 1989). 
    Willfulness  is  an  issue  in  both  our  cases.  But  it  is  a  pe‐
ripheral issue in the RadioShack case, while it is the primary 
issue  in  our  other  case,  the  Shoe  Carnival  case.  Although 
both are class action suits, the district court in Shoe Carnival 
dismissed  the  suit  with  prejudice  before  certifying  a  class; 
there  are  no  issues  in  that  case  concerning  class  action  pro‐
cedure. (The defendant could have sought class certification 
in order to prevent future similar suits by other class mem‐
bers, but  did not.)  RadioShack, in  contrast, is centrally  about 
class  action  procedure.  The  parties  settled  and  the  district 
court  approved  the  settlement,  and  the  appeal  is  by  class 
members who objected to the approval. We begin with that 
case but defer discussion of the willfulness issue in it to later, 
when we take up the appeal in Shoe Carnival. 
     RadioShack  Corporation  is  a  large,  well‐known  retail 
purveyor  mainly  of  consumer  electronics,  cell  phones,  and 
related  consumer  products  such  as  batteries,  see  “Radi‐
oShack,”         Wikipedia,       http://en.wikipedia.org/wiki/Ra
dioShack,  sold  mainly  in  RadioShack’s  thousands  of  stores 
rather  than  online.  The  class  action  suit  was  filed  on  behalf 
of  consumers  who  bought  products  at  RadioShack  stores, 
paid  with  credit  or  debit  cards,  and  received  electronically 
printed  receipts  that  contained  the  card’s  expiration  date. 
The  suit  was  filed  in  September  2011.  In  May  2013,  before 
any substantive motions had been decided, the named plain‐
tiffs (realistically,  class counsel) agreed with  RadioShack on 
terms  of  settlement.  The  essential  term  was  that  each  class 
member  who  responded  positively  to  the  notice  of  the  pro‐
6                               Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


posed  settlement  would  receive  a  $10  coupon  that  it  could 
use at any RadioShack store. The class member could use it 
to buy an item costing $10 or less (but he would receive no 
change if the item cost less than $10), or as part payment for 
an item costing more. He could stack up to three coupons (if 
he  had  them)  and  thus  obtain  a  $30  item,  or  a  $30  credit 
against a more expensive item. He could also sell his coupon 
or  coupons,  but  the  coupons  had  to  be  used  within  six 
months  of  receipt  because  they  would  expire  at  the  end  of 
that period. 
    With  regard  to  three‐coupon  stacking,  the  only  way  a 
member of the class could obtain more than a single coupon 
would  be  to  buy  one  or  more  coupons  from  another  class 
member, because the settlement allows only one coupon per 
customer no matter how many of his or her RadioShack pur‐
chases involved the erroneous receipts (in itself an arbitrary 
restriction on the value of the settlement to class members). 
But  coupons  may  be  difficult  to  buy.  The  owner  would  be 
reluctant to sell it for less than $10, as that would mean sell‐
ing at a loss, but no sane person would pay more because a 
$10 coupon is worth only $10. Doubtless some owners, how‐
ever, will sell because they  don’t plan to use the coupon  or 
have no interest in a product that doesn’t cost less than $10. 
Those owners are potential sellers. Nevertheless the second‐
ary  market  in  coupons  is  bound  to  be  thin  because  of  the 
paucity  of  coupons,  the  short  expiration  date,  the  limit  to 
three  per  transaction  (so  people  who  want  big‐ticket  items 
won’t  find  the  secondary  market  attractive  as  a  source  of 
coupons), and the bother of going online to buy $10 coupons 
at small discounts. 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                     7 


    Although  the  class  was  assumed  to  contain  16  million 
members, notice of the proposed settlement was sent to few‐
er than 5 million. Actually no one can be sure whether the 16 
million transactions involved 8 million different consumers, 
12 million, or any other number, because of the one‐coupon‐
per‐person restriction. This may be a reason why the settle‐
ment administrator notified only about 5 million RadioShack 
consumers, though cost may have been the primary reason. 
    Of those potential class members who received notice of 
the proposed settlement, some 83,000 (we’ll assume for sim‐
plicity that it was exactly 83,000)—a little more than one half 
of  one  percent  of  the  entire  class,  assuming  the  entire  class 
really  did  consist  of  16  million  different  consumers—
submitted claims for the coupon in response. The magistrate 
judge’s statement that “the fact that the vast majority of class 
members—over  99.99%—have  not  objected  to  the  proposed 
settlement or opted out suggests that the class generally ap‐
proves  of  its  terms  and  structure”  is  naïve,  as  is  her  basing 
confidence  in  the  fairness  of  the  settlement  on  its  having 
been  based  on  “arms‐length  negotiations  by  experienced 
counsel.”  The  fact that  the  vast majority  of the recipients  of 
notice  did  not  submit  claims  hardly  shows  “acceptance”  of 
the proposed settlement: rather it shows oversight, indiffer‐
ence, rejection, or transaction costs. The bother of submitting 
a  claim,  receiving  and  safeguarding  the  coupon,  and  re‐
membering to have it with you when shopping may exceed 
the  value  of  a  $10  coupon  to  many  class  members.  And 
“arm’s‐length negotiations” are consistent with the existence 
of a conflict of interest on the part of one of the negotiators—
class  counsel—that  may  warp  the  outcome  of  the  negotia‐
tions.  The  magistrate  judge’s  further  reference  to  “the  con‐
siderable  portion  of  class  members  who  have  filed  claims” 
8                                 Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


questionably treats one‐half of one percent  as being a “con‐
siderable portion.” 
    Another term of the  proposed settlement was that Radi‐
oShack  would  pay  class  counsel  $1  million  (reduced  by  the 
district court to $990,291.88, but we’ll round it off to $1 mil‐
lion  for  simplicity)  in  attorneys’  fees,  plus  pay  various  ad‐
ministrative  costs  including  the  cost  of  notice.  The  agreed‐
upon attorneys’ fees, plus the $830,000 worth of coupons at 
face  value,  plus  the  administrative  costs,  add  up  to  about 
$4.1  million.  Class  counsel  argued  that  since  the  attorneys’ 
fees  were  only  about  25  percent  of  the  total  amount  of  the 
settlement,  they  were  reasonable.  The  district  court,  agree‐
ing,  approved  the  settlement,  precipitating  this  appeal  by 
two groups of class members who objected to the settlement 
in the district court. 
    A trial judge’s instinct, in our adversarial system of legal 
justice,  is  to  approve  a  settlement,  trusting  the  parties  to 
have  negotiated  to  a  just  result  as  an  alternative  to  bearing 
the risks and costs of litigation. But the law quite rightly re‐
quires  more  than  a  judicial  rubber  stamp  when  the  lawsuit 
that  the  parties  have  agreed  to  settle  is  a  class  action.  The 
reason is the built‐in conflict of interest in class action suits. 
The defendant (as RadioShack’s lawyer candidly admitted at 
the oral argument) is interested only in the bottom line: how 
much  the  settlement  will  cost  him.  And  class  counsel,  as 
“economic  man,”  presumably  is  interested  primarily  in  the 
size of the attorneys’ fees provided for in the settlement, for 
those are the only money that class counsel, as distinct from 
the members of the class, get to keep. The optimal settlement 
from the joint standpoint of class counsel and defendant, as‐
suming they are self‐interested, is therefore a sum of money 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                     9 


moderate in amount but weighted in favor of attorneys’ fees 
for  class  counsel.  Ordinarily—in  this  case  dramatically—
individual  members  of  the  class  have  such  a  small  stake  in 
the outcome of the class action that they have no incentive to 
monitor  the  settlement  negotiations  or  challenge  the  terms 
agreed upon by class counsel and the defendant. 
    True, there is always a named plaintiff—a member of the 
class  (sometimes  several  members)  listed  as  the  plaintiff  in 
the  case  filings—because  there  is  no  civil  suit  without  a 
plaintiff. But often (though we were told at argument not in 
this case) the named plaintiff is the nominee of class counsel, 
and  in  any  event  he  is  dependent  on  class  counsel’s  good 
will to receive the modest compensation ($5,000 in this case) 
that named plaintiffs typically receive. 
    The judge asked to approve  the  settlement of a class ac‐
tion  is  not  to  assume  the  passive  role  that  is  appropriate 
when  there  is  genuine  adverseness  between  the  parties  ra‐
ther than the conflict of interest recognized and discussed in 
many  previous  class  action  cases,  and  present  in  this  case. 
See,  e.g.,  Eubank  v.  Pella  Corp.,  753  F.3d  718,  720  (7th  Cir. 
2014);  Staton  v.  Boeing  Co.,  327  F.3d  938,  959–61  (9th  Cir. 
2003);  In  re  GMC  Pick–Up  Truck  Fuel  Tank  Products  Liability 
Litigation,  55  F.3d  768,  801,  819–20  (3d  Cir.  1995).  Critically 
the judge must assess the value of the settlement to the class 
and  the  reasonableness  of  the  agreed‐upon  attorneys’  fees 
for class counsel, bearing in mind that the higher the fees the 
less  compensation  will  be  received  by  the  class  members. 
When  there  are  objecting  class  members,  the  judge’s task  is 
eased because he or she has the benefit of an adversary pro‐
cess:  objectors  versus  settlors  (that  is,  versus  class  counsel 
and the defendant). 
10                               Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


    Unfortunately the magistrate judge in approving the set‐
tlement  in  RadioShack  failed  to  analyze  the  issues  properly. 
Let’s begin with the value of the award to the class members. 
The  judge accepted  the  settlors’  contention  that  the  defend‐
ant’s entire expenditures should be aggregated in determin‐
ing the size of the settlement; it was this aggregation that re‐
duced  the  award  of  attorneys’  fees  to  class  counsel  to  a  re‐
spectable‐seeming 25 percent. But the roughly $2.2 million in 
administrative costs should not have been included in calcu‐
lating  the  division  of  the  spoils  between  class  counsel  and 
class members. Those costs are part of the settlement but not 
part  of the  value  received  from  the settlement by the  mem‐
bers  of  the  class.  The  costs  therefore  shed  no  light  on  the 
fairness  of  the  division  of  the  settlement  pie  between  class 
counsel and class members. 
    Of course without administration and therefore adminis‐
trative costs, notably the costs of notice to the class, the class 
would get nothing. But also without those costs class counsel 
would get nothing, because the class, not having learned of 
the proposed settlement (or in all likelihood of the existence 
of a class action), would have derived no benefit from class 
counsel’s  activity.  And  without  reliable  administration  the 
defendant  will  not  have  the  benefit  of  a  valid  and  binding 
settlement.  Yet  although  the  administrative  costs  benefit 
class  counsel  and  the  defendant  as  well  as  the  class  mem‐
bers,  the  district  court’s  fee  award  incorrectly  treated  every 
penny  of  administrative  expense  as  if  it  were  cash  in  the 
pockets  of class members. By  doing so  the court eliminated 
the  incentive  of  class  counsel  to  economize  on  that  ex‐
pense—and  indeed  may  have  created  a  perverse  incentive; 
for  higher  administrative  expenses  make  class  counsel’s 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                  11 


proposed  fee  appear  smaller  in  relation  to  the  total  settle‐
ment than if those costs were lower. 
    We  are  mindful  that  in  Staton  v.  Boeing  Co.,  supra,  327 
F.3d at 975, the Ninth Circuit said that “where the defendant 
pays  the  justifiable  cost  of  notice  to  the  class—but  not,  as 
here,  an  excessive  cost—it  is  reasonable  (although  certainly 
not required) to include that cost in a putative common fund 
benefiting the plaintiffs for all purposes, including the calcu‐
lation of attorneys’ fees.” The reason the court gave was that 
notice is a benefit to the class. The court overlooked the fact 
that it is also a benefit to class counsel. And in this case the 
administrative  costs  taken  into  account  by  the  magistrate 
judge  in  determining  the  “fairness”  of  the  attorneys’  fee 
award were not limited to costs of notice to the class. 
    The ratio that is relevant to assessing the reasonableness 
of the attorneys’ fee that the parties agreed to is the ratio of 
(1)  the  fee  to  (2)  the  fee  plus  what  the  class  members  re‐
ceived. At most they received $830,000. That translates into a 
ratio of attorneys’ fees to the sum of those fees plus the face 
value of the coupons of 1 to 1.83, which equates to a contin‐
gent  fee  of  55%  ($1,000,000  ÷  ($1,000,000  +  $830,000)).  Com‐
puted in a responsible fashion by substituting actual for face 
value, the ratio would have been even higher because 83,000 
$10  coupons  are  not  worth  $830,000  to  the  recipients.  Any‐
one who buys an item at RadioShack that costs less than $10 
will lose part of the value of the coupon because he won’t be 
entitled to change. Anyone who stacks three coupons to buy 
an item that costs $25 will lose $5. Anyone who fails to use 
the coupon within six months of receiving it will lose its en‐
tire value. (Six‐month coupons are not unusual, but redemp‐
tion periods usually are longer. See, e.g., In re Mexico Money 
12                                Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


Transfer Litigation  (Western Union &  Valuta),  164  F.  Supp.  2d 
1002, 1010–11 (N.D. Ill. 2000) (35 months); Henry v. Sears Roe‐
buck & Co., 1999 WL 33496080, at *10 (N.D. Ill. 1999) (nearly 
three years).) Anyone who sells his coupon will get less than 
the coupon’s face value. Some recipients of coupons will lose 
them or forget about them. The chipping away at the nomi‐
nal value of the settlement by the numerous restrictions im‐
posed  in  the  settlement  agreement  echoes  the  even  more 
egregious  such  chipping  away  that  we  encountered  in  Eu‐
bank v. Pella, supra, 753 F.3d at 724–26. 
     No attempt was made by the magistrate judge or the par‐
ties  to  the  proposed  settlement  to  estimate  the  actual  value 
of the nominal $830,000 worth of coupons. Couponing is an 
important retail marketing method, and one imagines that it 
would  have  been  possible  to  obtain  expert  testimony  (in‐
cluding  neutral  expert  testimony  by  the  court’s  appointing 
an expert, as authorized by Fed. R. Evid. 706), or responsible 
published materials, on consumer response to coupons. And 
likewise it should have been possible to estimate the value of 
couponing  to  sellers—a  marketing  device  that  in  some  cir‐
cumstances  must  be  more  valuable  than  cutting  price,  as 
otherwise no retailer would go to the expense of buying and 
distributing coupons. In fact couponing is believed to confer 
a number of advantages on a retail seller (which RadioShack 
is): 
      Regular use of good couponing strategy will provide a 
      steady stream of new customers and high quality sales 
      leads.  …  Coupons  have  the  effect  of  expanding  or  in‐
      creasing  your  market  area.  We  know  that  consumers 
      will  travel  far  to  redeem  a  valuable  coupon.  Coupons 
      will entice  new customers that have been shopping at 
      your competitor. It’s a proven fact that consumers will 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                        13 


     break routine shopping patterns to take advantage of a 
     good  coupon  offer.  Coupons  attract  new  residents 
     when they are actively in the market for products and 
     services.  …  Coupons  will  re‐activate  old  customers. 
     Those  customers  that  have  been  lured  away  by  your 
     competitor will start buying from you again when you 
     give them a good reason to do so. … Coupon advertis‐
     ing  provides  the  opportunity  for  additional  profits 
     through sale of related items. … When you offer a spe‐
     cial ʺdealʺ on a coupon to invite a customer to do busi‐
     ness  with  you,  you  have  to  remember  that  this  same 
     customer  will  probably  end  up  buying  additional 
     items  that  carry  a  full  profit  margin.  In  addition,  you 
     also  are  being  given  the  opportunity  to  “sell‐up”  to  a 
     more  profitable  product  or  service.  You  would  not 
     have had this opportunity had it not been for the cou‐
     pon getting the customer through the door in the first 
     place. Coupons build store traffic which results in ad‐
     ditional  impulse  purchases.  Coupons  are  measurable 
     and accountable. … It’s simply a matter of counting the 
     number  of  coupons  redeemed  to  judge  the  effective‐
     ness  of  the  offer.  Wise  use  of  this  consumer  feedback 
     will  guide  you  in  creating  future  offers  that  improve 
     your results. 
Thom  Reece,  “How  to  Use  Coupons  to  Promote  Your  Busi‐
ness,”  business  know‐how,  www.businessknowhow.com/m
arketing/couponing.htm. 
    Another  way  in  which  couponing  benefits  a  firm  in  Ra‐
dioShack’s position is that it costs the seller only the whole‐
sale price of a product bought by a customer with a coupon 
in order to give the customer a retail benefit. RadioShack is 
out of pocket only the wholesale price of a $10 item bought 
with a coupon; it would have been out a full $10 had the set‐
14                               Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


tlement required it to pay class members in cash. True, there 
are  administrative  costs  in  processing  coupon  transactions, 
but  there  are  such  costs  in  processing  cash  transactions  as 
well. And while were there no coupons there would be more 
cash sales, at full retail price, coupon selling must be advan‐
tageous for sellers relative to price cuts or else it wouldn’t be 
as common as it is. 
    To  the  extent  that  couponing  would  thus  benefit  Radi‐
oShack,  it  reduces  the  cost  of  the  proposed  settlement  and 
therefore  the  likelihood  that  it  would  endanger  the  compa‐
ny’s solvency. That’s fine, as we’re about to see, because Ra‐
dioShack appears to be teetering on the brink of insolvency 
and if it goes over the brink the value of the coupons may be 
drastically  impaired.  But  while  we  don’t  know  how  much 
$830,000 of coupons would be worth to the class, we can be 
confident  that  it  would  be  less  than  that  nominal  amount, 
doubtless considerably so. And we note that were the value 
only  $500,000—and  it  may  indeed  be  no  greater—the 
agreed‐upon  attorneys’  fee  award  would  be  the  equivalent 
of a 67 percent contingency fee. 
    One possible solution, in a case in which the agreed‐upon 
attorneys’  fee  is  grossly  disproportionate  to  the  award  of 
damages  to  the  class,  is  to  increase  the  share  of  the  settle‐
ment  received  by  the  class,  at  the  expense  of  class  counsel. 
Another possible solution is to jack up the award of damag‐
es, in this case for example from $830,000 to $2 million (cash, 
not coupons), while leaving the fee award at $1 million. The 
administrative costs might also be increased,  specifically by 
increasing  the  number  of  class  members  notified  of  the  set‐
tlement,  in  order  to  give  more  class  members  a  slice  of  the 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                  15 


pie. The total cost of the settlement might rise from $4.1 mil‐
lion to say $6 million. 
    But  here’s  the  rub,  regarding  the  second  suggested  ad‐
justment in the settlement, the adjustment that increases the 
size  of  the  settlement  rather  than  its  division  between  class 
counsel  and  class  members:  RadioShack  is  in  terrible  finan‐
cial  shape.  Recently  Moody’s  reduced  the  company’s  credit 
rating  to  Caa2  (“rated  as  poor  quality  and  very  high  credit 
risk”).  Moody’s  Investor  Service,  “Rating  Action:  Moody’s 
Downgrades  RadioShack’s  CFR  to  Caa2;  Outlook  Remains 
Negative,”          May       5,     2014,        www.moodys.com
/research/Moodys‐downgrades‐RadioShacks‐CFR‐to‐Caa2‐o
utlook‐remains‐negative‐‐PR_294298.  See  also  Will  Ash‐
worth, “RadioShack Stock—Cue the Comeback? RSH Doled 
Out  a  Doubler  Within  a  Week,  But  How  Real  Are  Radi‐
oShack’s  Survival  Chances?,”  InvestorPlace,  Sept.  2,  2014, 
http://investorplace.com/2014/09/radioshack‐stock‐rsh‐come
back/#.VA9IrvldUnU. An article by William Alden ominous‐
ly  entitled  “RadioShack  Sees  Filing  for  Bankruptcy  Near” 
was published just last week in the New York Times, Sept. 12, 
2014, p. B3. 
     Adding  millions  to  the  cost  of  the  settlement  to  Radi‐
oShack might, if not precipitate the company’s failure, make 
it  more  likely—an  outcome  that  might  leave  very  little  for 
the  class  members.  A  modest  settlement  is  the  prudent 
course.  And  a  coupon  settlement  has  the  virtue  of  boosting 
RadioShack’s business, since as we’ve noted couponing is a 
marketing  device  that  must  sometimes  be  more  effective 
than an equivalent price cut. So even if the proposed settle‐
ment of  $830,000 in coupons is worth a  good deal less than 
face  value  and  is  therefore  modest  relative  to  a  potential 
16                               Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


class  of  millions  of  consumers,  we  think  it  was  adequate  in 
the  parlous  circumstances  in  which  the  defendant  finds  it‐
self. But that is not to say that the $1 million attorneys’ fee is 
reasonable; and if it were cut down the amount saved could 
be  reallocated  to  the  class,  thereby  increasing  the  meager 
value  of  the  settlement  to  the  class  members.  That  was  the 
first possible modification that we mentioned: changing the 
relative  shares  of  the  settlement  received  by  class  counsel 
and class members without increasing the amount of the set‐
tlement. 
     The magistrate judge based the fee award on the amount 
of time that class counsel reported putting in on the case, but 
increased  the  amount  so  calculated  by  25  percent  to  reflect 
the  risk  created  by  the  possibility  that  the  suit  would  fail—
that, for example, RadioShack might be able to refute an in‐
ference of willfulness. But the reasonableness of a fee cannot 
be  assessed  in  isolation  from  what  it  buys.  Suppose  class 
counsel  had  worked  diligently—as  hard  and  efficiently  as 
they say they worked—but only a thousand claims had been 
filed in response to notice of the proposed settlement, so that 
the total value of the class, even treating a $10 coupon as the 
equivalent  of  a  $10  bill,  was  only  $10,000.  No  one  would 
think  a  $1  million  attorneys’  fee  appropriate  compensation 
for obtaining $10,000 for the clients, even though a poor re‐
sponse to notice is one of the risks involved in a class action. 
In  the  present  case,  similarly  though  less  dramatically,  the 
efforts of class counsel yielded an extremely modest harvest, 
the value of which the district court made no effort to assess, 
instead  assuming  unjustifiably  that  a  $10  coupon  is  worth 
$10 to every recipient. 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                          17 


     Our response is the same to class counsel’s further argu‐
ment  that  had  the  case  gone  to  trial  the  defendant  might 
have  won  because  a  jury  might  decide  that  the  defendant’s 
violation  of  the  Fair  and  Accurate  Credit  Transactions  Act 
had  not  been  willful.  We’ll  be  discussing  the  application  of 
the Act’s concept of willfulness in connection with our other 
case;  suffice  it  to  note  here  that,  as  we’ve  explained,  attor‐
neys’ fees don’t ride an escalator called risk into the financial 
stratosphere. Some cases should not be brought, because the 
litigation  costs  will  exceed  the  stakes,  and  others  are  such 
long  shots  that  prudent  counsel  will  cut  his  expenditure  in 
litigating  them  of  time,  effort,  and  money  to  the  bone.  Nei‐
ther course was followed by class counsel in this case. But, as 
it happened, RadioShack’s violation probably was willful, as 
we’ll see. 
    We  have  emphasized  that  in  determining  the  reasona‐
bleness  of  the  attorneys’  fee  agreed  to  in  a  proposed  settle‐
ment,  the  central  consideration  is  what  class  counsel 
achieved for the members of the class rather than how much 
effort class counsel invested in the litigation. But in thus em‐
phasizing value over cost we may seem to be taking sides in 
a  controversy  over  the  interpretation  of  the  coupon  provi‐
sions of the Class Action Fairness Act, in particular 28 U.S.C. 
§§ 1712(a) and (b)(1), which read as follows: 
      (a) Contingent Fees in Coupon Settlements. If a proposed 
      settlement  in  a  class  action  provides  for  a  recovery  of 
      coupons  to  a  class  member,  the  portion  of  any  attor‐
      ney’s  fee  award  to  class  counsel  that  is  attributable  to 
      the  award  of  the  coupons  shall  be  based  on  the  value 
      to class members of the coupons that are redeemed. 
      (b)  Other  Attorneyʹs  Fee  Awards  in  Coupon  Settlements. 
      (1) In general. If a proposed settlement in a class action 
18                                Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


      provides  for  a  recovery  of  coupons  to  class  members, 
      and  a  portion  of  the  recovery  of  the  coupons  is  not 
      used to determine the attorney’s fee to be paid to class 
      counsel, any attorney’s fee award shall be based upon 
      the amount of time class counsel reasonably expended 
      working on the action. 
     This is a badly drafted statute. To begin with, read literal‐
ly  the  statutory  phrase  “value  to  class  members  of  the  cou‐
pons  that  are  redeemed”  would  prevent  class  counsel  from 
being paid in full until the settlement had been fully imple‐
mented.  For  until  then  one  wouldn’t  know  how  many  cou‐
pons  had  been  redeemed.  An  alternative  interpretation  of 
“value  …  of  the  coupons  that  are  redeemed”  would  be  the 
face  value  of  the  coupons  received  by  class  members  who 
responded positively to notice of the class action. In this case 
that  would  be  83,000  of  the  millions  of  class  members  who 
received  notice,  though  not  all  83,000  will  actually  use  the 
coupon. 
     A thoughtful article, after pointing out that “in many sit‐
uations … it may not be possible or desirable to wait for ac‐
tual  redemption  rates  to  become  known”  before  a  coupon 
class  action  is  settled,  nevertheless  reads  the  statutory  lan‐
guage “value … of the coupons that are redeemed” literally 
and  so  is  driven  to  suggest  complicated  methods,  which 
would  require  amending  the  Class  Action  Fairness  Act,  for 
valuing  a  coupon  settlement  without  delaying  implementa‐
tion of the settlement indefinitely. Robert H. Klonoff & Mark 
Hermann, “The Class Action Fairness Act: An Ill‐Conceived 
Approach to Class Settlements,” 80 Tulane L. Rev. 1695, 1701–
02  (2006). This  interpretation  of  section  1712(a)  is,  however, 
in  some  tension  with  section  1712(d),  which  empowers  the 
district  court  to  “receive  expert  testimony  from  a  witness 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                    19 


qualified  to  provide  information  on  the  actual  value  to  the 
class  members  of  the  coupons  that  are  redeemed.”  Such  a 
witness  could  be  asked  to  estimate  the  likely  value  of  the 
coupons to the class members before the redemption period 
expires,  and  such  evidence  might  provide  a  more  efficient 
method of compensating the class members and winding up 
the litigation than waiting months or years for the  redemp‐
tion period to expire and then revising the settlement by giv‐
ing the class members more or less, or class counsel more or 
less. Moreover, if the settlement can’t be wound up until the 
redemption  period  expires,  this  places  pressure  on  the  dis‐
trict  court  to  approve  a  short  redemption  period,  as  in  this 
case—and  the  shorter  the  period,  the  less  the  value  of  the 
coupon. And finally “value” could mean estimated econom‐
ic value of the settlement, rather than face value times num‐
ber of coupons. 
    There  is  no  need  for  a  rigid  rule—a  final  choice,  for  all 
cases,  among  the  possibilities  suggested.  In  some  cases  the 
optimal solution may be part payment to class members and 
class  counsel  up  front  with  final  payment  when  the  settle‐
ment is wound up. That might be appropriate in a case such 
as this. What was inappropriate was an attempt to determine 
the  ultimate  value  of  the  settlement  before  the  redemption 
period ended without even an estimate by a qualified expert 
of what that ultimate value was likely to prove to be. 
    Another problem with section 1712 is that while subsec‐
tion  (a)  is  mandatory—under  it  the  attorneys’  fee  in  a  cou‐
pon  settlement  must  be  based  on  the  coupons’  redemption 
value—subsection  (b)(1)  provides  an  alternative  method  of 
determining  attorneys’  fees  in  such  a  case:  “the  amount  of 
time  class counsel  reasonably  expended  working  on  the  ac‐
20                                Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


tion”—what  is  called,  in  an  opaque  bit  of  legal  jargon,  the 
“lodestar  method”  of  calculating  fee  awards  for  class  coun‐
sel. 
    In  re  HP  Inkjet  Printer  Litigation,  716  F.3d  1173,  1183–84 
(9th Cir. 2013), held (with one judge dissenting) that subsec‐
tion  (b)(1)  is  limited  to  cases  in  which  the  settlement  pro‐
vides both coupon and cash benefits to the class members—
whe there are just coupons subsection (a) must be used. The 
reasoning is that coupon redemption value can’t be the sole 
basis  for  calculating  a  reasonable  attorneys’  fee  for  class 
counsel  if  coupons  are  not  the  only  benefit  to  the  class,  but 
can be if they are the only benefit. This interpretation reflects 
the  suspicion  of  coupon  settlements  (the  basis  of  the  suspi‐
cion being well illustrated by this case) that was the motiva‐
tion for the coupon provisions of the Act. We need not com‐
plicate this opinion further by taking sides in HP Inkjet. The 
important  thing  is  that  the  district  court  should  be  alert  to 
the  many  possible  pitfalls  in  coupon  settlements—pitfalls 
that  moved  Congress  to  amend  the  Class  Action  Fairness 
Act with specific reference to such settlements. 
     It  wouldn’t  make  much  difference—maybe  it  wouldn’t 
make  any—if  the  district  court  could  use  the  approach  of 
subsection (b)(1) even in all‐coupon case like this. The reason 
is  that  hours  can’t  be given  controlling  weight  in  determin‐
ing what share of the class action settlement pot should go to 
class counsel. The judge could start with hours but couldn’t 
rightly stop there. The analogy to hourly billing by law firms 
fails  because  law  firms  bill  clients  who  have  agreed  to  be 
billed  on  that  basis.  Class  counsel  don’t  have  clients  with 
whom they negotiate billing. Class members do not tell class 
counsel how much time to expend on a case and how much 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                   21 


they can charge per hour. The stakes for an individual class 
member  are  typically  (as  in  this  case)  too  slight  to  induce 
him  to  participate  actively  in  the  litigation.  Class  counsel’s 
billing  rate  and  maximum  billable  hours  have  to  be  deter‐
mined  by  the  court  in  reviewing  the  terms  of  the  proposed 
settlement of the class action. And in that review the amount 
of  the  class  settlement  allocable  to  class  counsel  should  de‐
pend  critically  on  the  value  of  class  counsel’s  work  to  the 
class. 
    Suppose that after working diligently for many days—an 
amount of work for which normally they would charge a cli‐
ent  $1  million—class  counsel  discovered  that  the  expected 
value of the litigation (the most reliable predictor of what a 
judge  or  jury  would  award  as  damages  and  an  appellate 
court uphold) was $1.1 million, and on that basis they settled 
the suit with the defendant for that amount. It would be ab‐
surd to approve a settlement that awarded class counsel ten 
times the damages awarded the class ($100,000 in the exam‐
ple),  on  the  basis  of  “the  amount  of  time  class  counsel  rea‐
sonably  expended  working  on  the  action,”  even  if  the  ex‐
penditure  was  “reasonable”  given  what  class  counsel  rea‐
sonably  but  mistakenly  had  thought  the  case  worth  to  the 
class. For that would be a settlement in which class counsel 
had been able to shift the entire risk of the litigation to their 
clients. 
    Analysis is more complex when the principal benefits of 
the  settlement  are  nonmonetary,  as  when  equitable  relief  is 
awarded rather than damages. A value must be attached to 
the  relief  obtained  by  the  class  as  part  of  the  determination 
of  an  appropriate  attorneys’  fee  for  class  counsel,  but  a 
rough  estimate  may  be  permissible,  especially  when,  as  in 
22                                 Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


civil  rights  cases,  much  of  the  value  of  the  equitable  relief 
may be nonmonetizable. 
    We  have  called  this  case  an  “all‐coupon”  case  but  class 
counsel call it a “zero‐coupon” case. They say that a coupon 
that  can  be  used  to  buy  an  entire  product,  and  not  just  to 
provide a discount, is a voucher, not a coupon. “Voucher” is 
indeed  the  term  used  in  the  settlement  agreement,  because 
the  parties  didn’t  want  to  subject  themselves  to  the  coupon 
provisions of the Class Action Fairness Act. But the idea that 
a coupon is not a coupon if it can ever be used to buy an en‐
tire product doesn’t make any sense, certainly in terms of the 
Act. Why would it make a difference, so far as the suspicion 
of coupon settlements that animates the Act’s coupon provi‐
sions  is  concerned,  that  the  proposed  $10  coupon  could  be 
used either to reduce by $10 the cash price of an item priced 
at  more  than  $10,  or  to  buy  the  entire  item  if  its  price  were 
$10  or  less?  Coupons  usually  are  discounts,  but  if  the  face 
value  of  a  coupon  exceeds  the  price  of  an  item  sold  by  the 
issuer of the coupon, the customer often is permitted to use 
the coupon to buy the item—and sometimes he’ll be refund‐
ed the difference between that face value and the price of the 
item.  See,  e.g.,  “Coupons:  What  Are  They  and  Where  Do  I 
Start?,”  Penny  Pinchin’  Mom,  www.pennypinchinmom.com
/getting‐started‐on‐penny‐pinchin‐mom/coupons‐what‐are‐
they‐and‐where‐do‐i‐star/. 
     That is the character of RadioShack’s proposed coupons: 
they can be used either to buy entire items priced up to $10 
(though without a refund of any difference between the face 
value of the coupon and the price of the item bought with it) 
or  to  obtain  a  discount  on  a  pricier  item.  There  are  no  data 
on how often a $10 coupon would be used in a RadioShack 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                     23 


store to buy an item costing $10 or less rather than to obtain 
a  discount  on  a  pricier  item.  But  it’s  unlikely  that  a  buyer 
would  use  a  coupon  to  buy  an  item  costing  less  than  $10, 
since  the  buyer  would  receive  no  change.  And  we  are  not 
told  how  many  items  in  the  typical  RadioShack  store  cost 
exactly  $10.  (For  items  that  cost  more,  the  coupon  is  a  dis‐
count.) We are told that 6000 different products sold by Ra‐
dioShack are priced at $10 or less, out of some 20,000 differ‐
ent RadioShack products advertised in an online catalog. See 
RadioShack—Do  It  Together,  www.google.com/?gws_rd=ss
l#q=RadioShack%20products&nfpr=1&start=0.  But  we  are 
not  told  how  many  of  each  of  the  low‐priced  products  the 
average RadioShack store carries. But it is apparent that the 
products  are  actively  promoted  and  presumably  most  in 
demand by consumers are on average more expensive than 
$10. See, e.g., Weekly Electronics Deals and Discounts,  www.ra
dioshack.com/category/index.jsp?categoryId=41803466.  And 
this  means  that  even  if  “coupon”  is  narrowly  defined  to 
mean a discount, RadioShack’s coupons are mainly coupons 
in just that narrow sense, and only occasionally vouchers. 
     In  any  event  the  narrow  sense  is  untenable.  As  we  said 
before,  from  the  standpoint  of  the  dominant  concerns  that 
animate  the  provisions  of  the  Class  Action  Fairness  Act  re‐
garding  coupon  settlements  it’s  a  matter  of  indifference 
whether the coupon is a discount off the full price of an item 
or  is  equal  to  (or  for  that  matter  more  than)  the  item’s  full 
price.  The  Senate  Report  on  the  coupon  provisions,  S.  Rep. 
No.  109‐014,  pt.  IV.D.1  (Lawyers  Receive  Disproportionate 
Shares  of  Settlements),  https://beta.congress.gov/109/crp
t/srpt14/CRPT‐109srpt14.pdf.,  at  pp.  15–20,  does  not  define 
coupon, but treats the term as interchangeable with “vouch‐
er,  ”  id.  at  16,  and  evinces  no  wish  to  treat  vouchers  differ‐
24                                Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


ently from coupons in the evaluation of a proposed class ac‐
tion settlement. 
    Class  counsel  point  out  that  elsewhere  in  the  legislative 
history  concern  is  expressed  with  settlements  that  compel 
class  members  to  spend  more  money  with  the  defendant  if 
they want to benefit from the settlement, as is the case with a 
discount,  but  not  with  a  voucher  that  is  simply  exchanged 
for an item so that no cash changes hands. But this was not 
Congress’s only concern, as shown by the Senate Report just 
cited, which, as we pointed out, in documenting the abuses 
of  coupon  settlements  does  not  give  “coupon”  the  narrow 
definition urged by class counsel.  
    This  case  illustrates  why  Congress  was  concerned  that 
class  members  can  be  shortchanged  in  coupon  settlements 
whether  a  coupon  is  used  to  obtain  a  discount  off  the  full 
price of an item or to obtain the entire item; we have noted 
the  ways  in  which  store  credit  for  $10  is  not  as  valuable  to 
the recipient as $10 in cash. Class counsel’s proposed distinc‐
tion  between  discount  coupons  and  vouchers  also  would 
impose  a  heavy  administrative  burden  in  distinguishing 
coupons used for discounts on more expensive items (“cou‐
pons”  in  class  counsel’s  narrow  sense  of  coupon)  and  the 
identical  coupons  used  to  pay  the  full  prices  of  cheaper 
items  (“vouchers”  in  class  counsel’s  lexicon  and  not  “cou‐
pons” at all). Class counsel trumpet the 6000 items that class 
members  can  buy  with  just  the  coupon—namely  any  prod‐
uct  that  costs  $10 or less. As the  present  case illustrates, as‐
sessing the reasonableness of attorneys’ fees based on a cou‐
pon’s nominal face value instead of its true economic value 
is no less troublesome when the coupon may be exchanged 
for a full product. There is in short no statutory or practical 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                  25 


reason  for  distinguishing  among  coupons  that  offer  10  per‐
cent, 50 percent, 90 percent, or 100 percent cash savings. 
    The  difficulty  of  valuing  a  coupon  settlement  exposes 
another  defect  in  the  proposed  settlement:  placing  the  fee 
award  to  class  counsel  and  the  compensation  to  the  class 
members  in  separate  compartments.  The  $1  million  attor‐
neys’ fee is guaranteed, while the benefit of the settlement to 
the  members  of  the  class  depends  on  the  value  of  the  cou‐
pons,  which  may  well  turn  out  to  be  much  less  than 
$830,000. This guaranty is the equivalent of a contingent‐fee 
contract that entitles the plaintiff’s lawyer to the first $50,000 
of the judgment or settlement plus one‐third of any amount 
above  $50,000—so  if  the  judgment  or  settlement  were  for 
$100,000 the attorneys’ fee would be $66,667, leaving only a 
third  of  the  combined  value  (to  plaintiff  and  lawyer)  of  the 
settlement to the plaintiff. 
    Another  questionable  feature  of  the  settlement  is  the  in‐
clusion of a “clear‐sailing clause”—a clause in which the de‐
fendant  agrees  not  to  contest  class  counsel’s  request  for  at‐
torneys’ fees. Because it’s in the defendant’s interest to con‐
test that request in order to reduce the overall cost of the set‐
tlement,  the  defendant  won’t  agree  to  a  clear‐sailing  clause 
without  compensation—namely  a  reduction  in  the  part  of 
the settlement  that goes to the class  members,  as that  is the 
only reduction class counsel are likely to consider. The exist‐
ence  of  such  clauses  thus  illustrates  the  danger  of  collusion 
in class actions between class counsel and the defendant, to 
the detriment of the class members. 
   As  explained  (with  copious  references  to  both  judicial 
and academic sources) in William D. Henderson, “Clear Sail‐
ing Agreements: A Special Form of Collusion in Class Action 
26                                Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


Settlements,” 77 Tulane L. Rev. 813 (2003), clear‐sailing claus‐
es  are  found  mainly  in  cases  such  as  the  present  one  in 
which the value of the settlement to the class members is un‐
certain  because  it  is  not  a  cash  settlement.  This  complicates 
the  difficulty  faced  by  the  district  court  in  determining  an 
appropriate attorneys’ fee, and a clear‐sailing clause exacer‐
bates  the  difficulty  further  by  eliminating  objections  to  an 
excessive  fee  by  the  defendant.  Clear‐sailing  clauses  have 
not  been  held  to  be  unlawful  per  se,  but  at  least  in  a  case 
such  as  this,  involving  a  non‐cash  settlement  award  to  the 
class,  such  a  clause  should  be  subjected  to  intense  critical 
scrutiny by the district court; in this case it was not. 
    There is still more wrong with the settlement. Rule 23(h) 
of the civil rules requires that a claim for attorneys’ fees in a 
class  action  be  made  by  motion,  and  “notice  of  the  motion 
must be served on all parties and, for motions by class coun‐
sel,  directed  to  class  members  in  a  reasonable  manner.” 
Class counsel did not file the attorneys’ fee motion until after 
the deadline set by the court for objections to the settlement 
had expired. That violated the rule. In re Mercury Interactive 
Corp. Securities Litigation, 618 F.3d 988, 993–95 (9th Cir. 2010); 
see also Committee Notes on the 2003 Amendments to Rule 
23.  From  reading  the  proposed  settlement  the  objectors 
knew  that  class  counsel  were  likely  to  ask  for  $1  million  in 
attorneys’  fees,  but  they  were  handicapped  in  objecting  be‐
cause the details of class counsel’s hours and expenses were 
submitted  later,  with  the  fee  motion,  and  so  they  did  not 
have  all  the  information  they  needed  to  justify  their  objec‐
tions. The objectors were also handicapped by not knowing 
the rationale that would be offered for the fee request, a mat‐
ter of particular significance in this case because of the invo‐
cation  of  administrative  costs  as  a  factor  warranting  in‐
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                    27 


creased  fees.  There  was  no  excuse  for  permitting  so  irregu‐
lar, indeed unlawful, a procedure. 
    A  final  concern  with  the  settlement  involves  the  lead 
named  plaintiff,  Scott  Redman.  He  is  employed  by  a  law 
firm for which the principal class counsel, Paul Markoff and 
Karl Leinberger, once worked. “The named plaintiffs are the 
representatives of the class—fiduciaries of its members—and 
therefore  charged  with  monitoring  the  lawyers  who  prose‐
cute the case on behalf of the class (class counsel).” Eubank v. 
Pella,  supra,  753  F.3d  at  719.  There  ought  therefore  to  be  a 
genuine arm’s‐length relationship between class counsel and 
the named plaintiffs. We don’t say there wasn’t such a rela‐
tionship  in  the  present  case,  but  we  do  wish  to  remind  the 
class  action  bar  of  the  importance  of  insisting  that  named 
plaintiffs be genuine fiduciaries, uninfluenced by family ties 
(as in Eubank) or friendships. 
     The  magistrate  judge,  in  approving  the  inadequate  set‐
tlement proposal, may have been concerned with the cost of 
litigation  to  fragile  RadioShack  if  the  settlement  was  disap‐
proved  and  the  case  had  to  be  tried.  But  very  few  class  ac‐
tions  are  tried,  see  id.  at  720,  and  this  one  would  not  have 
been an exception. RadioShack can’t afford costly litigation, 
and class counsel can’t afford to risk a delay in settling, lest 
RadioShack  declare  bankruptcy.  A  renegotiated  settlement 
will  simply  shift  some  fraction  of  the  exorbitant  attorneys’ 
fee awarded class counsel in the existing settlement that we 
are disapproving to the class members.  
   We come at last to our second case, Shoe Carnival, which 
pivots on the meaning of “willfully” in the Fair and Accurate 
Credit  Transactions  Act.  The willfulness  issue  in  RadioShack 
case  was  straightforward.  The  company  had  been  found  in 
28                                Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


an earlier lawsuit to have left the expiration date on receipts 
in violation of a parallel state statute, see Ferron v. RadioShack 
Corp, 886 N.E.2d 286 (Ohio App. 2008), and apparently failed 
to take adequate precautions against repeating the violation, 
this  time  of  the  (materially  identical)  federal  statute.  By  the 
time  RadioShack  discovered  the  mistake,  16  million  unlaw‐
ful  receipts  had been handed to  its customers, as  we  know. 
The company had to know that there was a risk of error be‐
cause the identical risk had materialized previously. Know‐
ing  the  risk  and  failing  to  take  any  precaution  against  it—
though  a  completely  adequate  precaution  would  have  cost 
nothing—were indicative of willful violation. 
    That RadioShack’s violation probably was willful under‐
scores  the  meagerness  of  the  settlement  value  to  the  class 
members. Class counsel—a handful of lawyers—divide up a 
million  dollars,  under  the  settlement  that  the  district  court 
approved, while a relative handful of class members (83,000 
out  of  16  million  potential  class  members)  receive  only  10 
cents on the dollar, since the coupon is only $10 even though 
the  minimum  statutory  damages  for  a  willful  violation  is 
$100. And 10 cents on the dollar is actually an exaggeration 
of the benefit of the settlement to the class, because the cou‐
pons  are  worth  less  in  the  aggregate  than  their  face  value. 
Yet  as  we  also  said,  given  RadioShack’s  parlous  financial 
state it would be a mistake to increase the aggregate size of 
the  settlement  beyond  its  current  $4.1  million  ceiling.  Our 
only concern therefore is the division of spoils between class 
counsel and class members. It seems apparent that each class 
member has a valid claim to a good deal more than one $10 
coupon, and it would seem therefore that the equities favor a 
reallocation  of  some  of  what  we  are  calling  the  spoils  from 
class  counsel  to  the  class  members  who  have  submitted 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                     29 


claims  for  the  coupons.  We  are  mindful  that  recipients  of 
statutory damages are not being compensated for actual in‐
jury, but in effect are being paid bounties to assist in efforts 
to  reduce identity  theft. But  identity theft is a  serious  prob‐
lem, and FACTA is a serious congressional effort to combat 
it. 
    The  willfulness  issue  in  Shoe  Carnival  is  different  from 
that  in  RadioShack.  There  was  no  previous  violation  to  alert 
the  company;  and  it  is  not  argued  that  mistakes  made  by 
other credit‐card sellers should have alerted it to the risk of 
violating the statute inadvertently. And if there was a viola‐
tion,  it  was  not  willful  because  it  consisted of  a  permissible 
interpretation  of  an  ambiguous  statute.  Cf.  Safeco  Ins.  Co.  of 
America v. Burr, supra, 551 U.S. at 68. Instead of omitting the 
entire expiration date from credit‐card receipts, Shoe Carni‐
val omitted just the year; the month in which the credit card 
expired  remained.  Now  “expiration  date”  is  not  a  defined 
term  in  the  statute.  It  could  mean  the  month,  day  (if  other 
than the last day of the month), and year in which the card 
expires,  and  it  is  arguable  that  if  any  of  these  are  left  out 
there’s  no  actual  expiration  date  on  the  receipt,  just  a  frag‐
ment of such a date. 
    The first part of the statutory provision, dealing with the 
credit‐card  number,  is  explicit  that  all  the  digits  that  make 
up the number need not be deleted to avoid a violation; the 
last five can remain. The second part of the provision, deal‐
ing with the expiration date, is not explicit. All that is clear is 
that  “January,”  with  no  year,  is  not  an  expiration  date;  it’s 
just part of such a date. 
    There wouldn’t be any purpose, however, in allowing the 
seller  to  leave  the  month  of  expiration  on  the  receipt.  The 
30                                Nos. 14‐1470, ‐1471, ‐1658, ‐1320 


last five digits of the card number are permitted to remain so 
that in the event of a dispute with the card company or mak‐
er of the receipted sale, the customer’s ownership of the card 
can be veritied; in addition, “printing any small subset of the 
digits  on  a  card  enables  the  customer  to  know  which  card 
was  used  for  a  particular  purpose  (that’s  why  merchants 
want to print some of the digits), without enabling a stranger 
to  learn  the  full  number.”  Van  Straaten  v.  Shell  Oil  Products 
Co.  LLC,  678  F.3d  486,  490  (7th  Cir.  2012).  All  that  allowing 
the month to remain on the receipt does, however, is give an 
identity thief a datum that he may be able to use in conjunc‐
tion  with  other  data  to  determine  the  cardholder’s  identity, 
as when Merchant A prints the last 5 digits and the month, 
Merchant  B  prints  the  last  5  digits  and  the  year,  and  Mer‐
chant C prints no dates inadvertently prints the entire credit 
card number—and an identity thief gains access to all three 
receipts.  Though  that’s  unlikely  to  happen,  there  is  no  up‐
side to allowing the month to appear on the receipt; and so 
there  is  a  persuasive  argument  for  interpreting  “expiration 
date”  in  the  statute  to  mean  “expiration  date  or  any  part 
thereof,”  as  held  in  Long  v.  Tommy  Hilfiger  U.S.A.,  Inc.,  671 
F.3d 371 (3d Cir. 2012), which noted that if part of the expira‐
tion  date  is  allowed  to  remain  on  the  receipt,  and  different 
sellers  leave  different  parts  of  the  expiration  date  on  their 
receipts, a person who found different receipts for purchases 
by  the  same  cardholder  might  learn  the  entire  expiration 
date. This is why the statute permits the receipt to show only 
the last five digits of the card number—if it could show any 
five  digits,  an  identity  thief  could  reconstruct  the  entire 
number if he obtained multiple receipts of sales to the same 
cardholder. 
Nos. 14‐1470, ‐1471, ‐1658, ‐1320                                31 


    There  is,  however,  sufficient  ambiguity  attending  the 
provision of the statute regarding the expiration date to jus‐
tify the district court’s determination that Shoe Carnival had 
not willfully violated FACTA. The interpretation of the stat‐
ute  advanced  by  the  company  was  possible,  indeed  plausi‐
ble, possibly even correct; and that is enough, as the district 
court held, to negate an inference of willfulness. 
   To  conclude,  the  judgment  approving  the  settlement  in 
RadioShack  (Nos.  14‐1470,  ‐1471,  and  ‐1658)  is  reversed  and 
the  case  remanded  to  the  district  court  for  further  proceed‐
ings  consistent  with  this  opinion.  The  judgment  in  favor  of 
the defendant in Shoe Carnival (No. 14‐1320) is affirmed.